923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MOTOROLA, INC., Plaintiff/Cross-Appellant,v.HITACHI, LTD., Defendant-Appellant.MOTOROLA, INC., Plaintiff-Appellant,v.HITACHI, LTD., Defendant-Appellee.
Nos. 90-1310, 90-1332, 90-1415, 90-1448, 90-1449, 90-1479,90-1480, 90-1501, 90-1503 and 90-1504.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1990.

Before ARCHER, Circuit Judge.

ORDER

1
Upon consideration of the joint motion to vacate and remand these appeals because of settlement,

IT IS ORDERED THAT:

2
(1) The joint motion is granted.


3
(2) The judgment of the district court is vacated and the case is remanded to the district court with instructions to dismiss the complaint with prejudice.    Smith International, Inc. v. Hughes Tool Co., 839 F.2d 663 (Fed.Cir.1988).


4
(3) Each side shall bear its own costs.